When, after argument, the Judges determined, that in all cases where the original marked trees and corners, or natural boundaries can be found, they should govern in making resurveys of lands, whether the quantity be more or less than is mentioned in the original grant. Because they are the original metes and bounds fixed by the grantee himself or his agent, as tv ell as by the state, at the time of making the original survey ; and it will not be permitted either to the grantee or the state, afterwards to say that they will not be bound by them; for these lines are generally notorious in the neighbourhood, and the surrounding tracts are always governed and bounded by those that are older; and unless they were taken to be the true lines, it would be a deception and fraud on all the younger grantees. But in all cases where no lines or cornel's, or natural boundaries can be found, then courses and distances must be resorted to, as the next best rule for establishing lines.
New trial refused, and rule discharged.
Present, Grimke, Waties, Bat, Brevard and Lee.-